Order of disposi*308tion, Family Court, New York County (Sheldon Rand, J.), entered on or about July 6, 1999, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant had committed an act which, if committed by an adult, would constitute the crime of attempted robbery in the second degree, and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Concur — Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Wallach, JJ.